NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                              No. 19-3716
                              ___________

                       SHEILA MARIE EYAJAN,
                                     Appellant

                                    v.

        STATE OF OHIO; HONORABLE LAURA DIGIACOMO;
            CITY SOLICITOR MICHAEL FRANKLIN, Esq.;
         ASSISTANT CITY SOLICITOR LORI B. LAMER, Esq.;
          ASHTABULA COUNTY SHERIFFS DEPARTMENT;
      DEPUTY JAMES LEWIS; DEPUTY SARGENT BRIAN ROSE;
    FORENSIC PSYCHIATRIC CENTER OF NORTHEAST OHIO INC;
    GERALD L HEINBAUGH; DEFINA, Ashtabula City Police Officer;
MARY SPRINGER, Ashtabula Public Defender; KIM KOSKI, a/k/a Koski Camp;
     BILL KAYDO; ATTORNEY RIPMA, Ashtabula Public Defender;
   ASHTABULA PUBLIC DEFENDER OFFICE; ASHTABULA POLICE
 DEPARTMENT; DAVID KOSKI; JILL KOSKI; JOHN KOSKI; MARY ANN
          STANDY; BRYAN SCHLAICH; TYLER SCHLAICH
              ____________________________________

              On Appeal from the United States District Court
                  for the Western District of Pennsylvania
                   (D.C. Civil Action No. 1:19-cv-00161)
              District Judge: Honorable Susan Paradise Baxter
                ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                             February 1, 2022
         Before: MCKEE, SHWARTZ, and MATEY, Circuit Judges

                      (Opinion filed: March 23, 2022)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       In 2019, Sheila Eyajan, proceeding pro se and in forma pauperis, filed a lawsuit

under 42 U.S.C. § 1983 against over 20 defendants in Ohio, alleging various

constitutional violations arising from a criminal proceeding then pending against her in

that state. For relief, she requested solely: “This criminal case should be dismissed for

grounds of civil violation and malicious process.” (ECF 12 at 10). The District Court

dismissed the complaint, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), holding that

interference with state criminal proceedings would not be appropriate under the doctrine

of Younger abstention. Eyajan timely appealed. 1

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over a district court’s decision to abstain under Younger. See PDX N., Inc. v.

Comm’r N.J. Dep't of Lab. & Workforce Dev., 978 F.3d 871, 882 n.11 (3d Cir. 2020).


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Eyajan also filed a motion for reconsideration, which the District Court denied after she
filed her notice of appeal. Because Eyajan did not file a timely new or amended notice of
appeal encompassing the order denying her motion for reconsideration, we lack
jurisdiction to consider that order. See Fed. R. App. P. 4(a)(4)(B)(ii); Carrascosa v.
McGuire, 520 F.3d 249, 253–54 (3d Cir. 2008).

                                             2
       In her appellate brief, Eyajan has not challenged the District Court’s decision to

apply the Younger abstention doctrine, and on our independent review, we discern no

error. See generally Younger v. Harris, 401 U.S. 37 (1971). This doctrine “reflects a

strong federal policy against federal-court interference with pending state judicial

proceedings absent extraordinary circumstances.” Gwynedd Props., Inc. v. Lower

Gwynedd Twp., 970 F.2d 1195, 1200 (3d Cir. 1992) (quotation marks omitted). The

Supreme Court has explained that “Younger exemplifies one class of cases in which

federal-court abstention is required: When there is a parallel, pending state criminal

proceeding, federal courts must refrain from enjoining the state prosecution.” See Sprint

Commc’ns v. Jacobs, 571 U.S. 69, 72 (2013). Eyajan’s case falls squarely within those

contours. Although the Supreme Court has limited the application of Younger when

there is “a showing that the charges had been brought in bad faith or with an intent to

harass,” ACRA Turf Club, LLC v. Zanzuccki, 748 F.3d 127, 132 (3d Cir. 2014), Eyajan

failed to make such a showing here. See Kugler v. Helfant, 421 U.S. 117, 126 n.6 (1975)

(“‘[B]ad faith’ in this context generally means that a prosecution has been brought

without a reasonable expectation of obtaining a valid conviction.”) (citing Perez v.

Ledesma, 401 U.S. 82, 85 (1971)).

       For these reasons, we conclude that the District Court did not err in applying

Younger, and we will affirm the judgment.



                                             3